PER CURIAM.
This cause was this day called for hearing in its regular order;
Whereupon, on consideration of the joint agreement of counsel that all questions involved in this appeal have been determined by the Supreme Court of the United States in the case of Bowles v. Willingham, 321 U.S. 503, 64 S.Ct. 641, 88 L.Ed. —, on file, and agreeing for a reversal of the judgment in this case;
It is therefore ordered and adjudged by this Court that the judgment of the District Court of the United States for the Middle District of Georgia in this cause be, and the same is hereby, reversed.
It is further ordered that the mandate of this Court shall issue without delay.